15‐2801 (L), 15‐2805 (CON)
     National Football League Management Council et al. v. National Football League Players Association et al.




1                                                   In the
2                    United States Court of Appeals
3                                    for the Second Circuit
4                                                  ________

5                                          August Term, 2015

6                              No. 15‐2801 (L), No. 15‐2805 (CON)

7                 NATIONAL FOOTBALL LEAGUE MANAGEMENT COUNCIL,
8                       Plaintiff‐Counter‐Defendant‐Appellant,

9                                                      and

10                                 NATIONAL FOOTBALL LEAGUE,
11                                     Defendant‐Appellant,

12                                                       v.

13          NATIONAL FOOTBALL LEAGUE PLAYERS ASSOCIATION, on its own
14                     behalf and on behalf of Tom Brady,
15                     Defendant‐Counter‐Claimant‐Appellee,

16                                                     and

17                                           TOM BRADY,
18                                    Counter‐Claimant‐Appellee.*
19                                            ________

20                   Appeal from the United States District Court
21                       for the Southern District of New York.
22             Nos. 15‐5916, 15‐1982 (RMB) ― Richard M. Berman, Judge.
23                                      ________

     *
          The Clerk of Court is directed to amend the caption as set forth above.
                                              Nos. 15‐2801 (L), 15‐2805 (CON)




1                             Argued: March 3, 2016
2                             Decided: April 25, 2016
3                                   ________

4      Before: KATZMANN, Chief Judge, PARKER and CHIN, Circuit Judges.
5                                ________

6            Appeal from a judgment of the United States District Court for
7    the  Southern  District  of  New  York  (Richard  M.  Berman,  Judge). 
8    Following an investigation, the National Football League imposed a
9    four‐game  suspension  on  New  England  Patriots  quarterback  Tom
10   Brady.  The suspension was based on a finding that he participated
11   in  a  scheme  to  deflate  footballs  used  during  the  2015  American
12   Football  Conference  Championship  Game  to  a  pressure  below  the
13   permissible  range.    Brady  requested  arbitration  and  League
14   Commissioner  Roger  Goodell,  serving  as  arbitrator,  entered  an
15   award confirming the discipline.  The parties sought judicial review
16   and  the  district  court  vacated  the  award  based  upon  its  finding  of
17   fundamental  unfairness  and  lack  of  notice.    The  League  has
18   appealed.
19         We  hold  that  the  Commissioner  properly  exercised  his  broad
20   discretion  under  the  collective  bargaining  agreement  and  that  his
21   procedural  rulings  were  properly  grounded  in  that  agreement  and
22   did  not  deprive  Brady  of  fundamental  fairness.    Accordingly,  we
23   REVERSE  the  judgment  of  the  district  court  and  REMAND  with
24   instructions to confirm the award.

25         Chief Judge Katzmann dissents in a separate opinion.

26                                    ________

27                       PAUL  D.  CLEMENT  (Erin  E.  Murphy,  Michael  H.
28                       McGinley,  on  the  brief),  Bancroft  PLLC,
29                       Washington, D.C.; Daniel L. Nash, Pratik A. Shah,

                                          2
                                               Nos. 15‐2801 (L), 15‐2805 (CON)




1                         Stacey R. Eisenstein, Gregory W. Knopp & James
2                         E. Tysse, Akin Gump Strauss Hauer & Feld LLP,
3                         Washington, D.C., on the brief, for Plaintiff‐Counter‐
4                         Defendant‐Appellant and Defendant‐Appellant.

5                         JEFFREY  L.  KESSLER  (David  L.  Greenspan,  on  the
6                         brief),  Winston  &  Strawn  LLP,  New  York,  NY;
7                         Steffen  N.  Johnson,  Winston  &  Strawn  LLP,
8                         Washington,  D.C.,  on  the  brief;  Andrew  S.
9                         Tulumello,  Gibson,  Dunn  &  Crutcher,
10                        Washington,  D.C.,  on  the  brief,  for  Defendant‐
11                        Counter‐Claimant‐Appellee  and  Counter‐Claimant‐
12                        Appellee.
13                                     ________

14   BARRINGTON D. PARKER, Circuit Judge:

15          This  case  involves  an  arbitration  arising  from  New  England
16   Patriots  quarterback  Tom  Brady’s  involvement  in  a  scheme  to
17   deflate footballs used during the 2015 American Football Conference
18   Championship  Game  to  a  pressure  below  the  permissible  range. 
19   Following  an  investigation,  the  NFL  suspended  Brady  for  four
20   games.    Brady  requested  arbitration  and  League  Commissioner
21   Roger  Goodell,  serving  as  arbitrator,  entered  an  award  confirming
22   the  discipline.    The  parties  sought  judicial  review  and  the  district
23   court vacated the award, reasoning that Brady lacked notice that his
24   conduct was prohibited and punishable by suspension, and that the
25   manner  in  which  the  proceedings  were  conducted  deprived  him  of
26   fundamental  fairness.    The  League  has  appealed  and  we  now
27   reverse.
28         The  basic  principle  driving  both  our  analysis  and  our
29   conclusion  is  well  established:  a  federal  court’s  review  of  labor
30   arbitration  awards  is  narrowly  circumscribed  and  highly
31   deferential—indeed,  among  the  most  deferential  in  the  law.    Our


                                           3
                                                 Nos. 15‐2801 (L), 15‐2805 (CON)




1    role is not to determine for ourselves whether Brady participated in
2    a scheme to deflate footballs or whether the suspension imposed by
3    the  Commissioner  should  have  been  for  three  games  or  five  games
4    or  none  at  all.    Nor  is  it  our  role  to  second‐guess  the  arbitrator’s
5    procedural  rulings.    Our  obligation  is  limited  to  determining 
6    whether  the  arbitration  proceedings  and  award  met  the  minimum
7    legal standards established by the Labor Management Relations Act,
8    29  U.S.C.  §  141  et  seq.  (the  “LMRA”).    We  must  simply  ensure  that
9    the  arbitrator  was  “even  arguably  construing  or  applying  the
10   contract  and  acting  within  the  scope  of  his  authority”  and  did  not
11   “ignore  the  plain  language  of  the  contract.”    United  Paperworks  Int’l
12   Union  v.  Misco,  Inc.,  484  U.S.  29,  38  (1987).    These  standards  do  not
13   require  perfection  in  arbitration  awards.    Rather,  they  dictate  that
14   even  if  an  arbitrator  makes  mistakes  of  fact  or  law,  we  may  not
15   disturb  an  award  so  long  as  he  acted  within  the  bounds  of  his
16   bargained‐for authority.  
17          Here, that authority was especially broad.  The Commissioner
18   was  authorized  to  impose  discipline  for,  among  other  things,
19   “conduct detrimental to the integrity of, or public confidence, in the
20   game  of  professional  football.”    In  their  collective  bargaining
21   agreement,  the  players  and  the  League  mutually  decided  many
22   years  ago  that  the  Commissioner  should  investigate  possible  rule
23   violations, should impose appropriate sanctions, and may preside at
24   arbitrations  challenging  his  discipline.    Although  this  tripartite
25   regime  may  appear  somewhat  unorthodox,  it  is  the  regime
26   bargained  for  and  agreed  upon  by  the  parties,  which  we  can  only
27   presume they determined was mutually satisfactory.  
28          Given this substantial deference, we conclude that this case is
29   not  an  exceptional  one  that  warrants  vacatur.    Our  review  of  the
30   record  yields  the  firm  conclusion  that  the  Commissioner  properly
31   exercised  his  broad  discretion  to  resolve  an  intramural  controversy
32   between  the  League  and  a  player.    Accordingly,  we  REVERSE  the



                                             4
                                                    Nos. 15‐2801 (L), 15‐2805 (CON)




1    judgment  of  the  district  court  and  REMAND  with  instructions  to
2    confirm the award.1 
3                                     BACKGROUND
4            On  January  18,  2015,  the  New  England  Patriots  and  the
5    Indianapolis  Colts  played  in  the  American  Football  Conference 
6    Championship Game at the Patriots’ home  stadium in Foxborough,
7    Massachusetts  to  determine  which  team  would  advance  to  Super
8    Bowl  XLIX.    During  the  second  quarter,  Colts  linebacker  D’Qwell
9    Jackson intercepted a pass thrown by Brady and took the ball to the
10   sideline, suspecting it might be inflated below the allowed minimum
11   pressure  of  12.5 pounds per square inch.  After confirming that the
12   ball  was  underinflated,  Colts  personnel  informed  League  officials,
13   who  decided  to  test  all  of  the  game  balls  at  halftime.    Eleven  other
14   Patriots balls and four Colts balls were tested using two air gauges,
15   one of which had been used before the game to ensure that the balls
16   were inflated within the permissible range of 12.5 to 13.5 psi.  While
17   each of the four Colts balls tested within the permissible range on at
18   least  one  of  the  gauges,  all  eleven  of  the  Patriots  balls  measured
19   below 12.5 psi on both.
20          On January 23, the National Football League announced that it
21   had  retained Theodore V. Wells, Jr., Esq., and the law firm of Paul,
22   Weiss,  Rifkind,  Wharton  &  Garrison  to  conduct  an  independent
23   investigation  into  whether  there  had  been  improper  ball  tampering
24   before or during the game.  That investigation culminated in a 139‐
25   page  report  released  on  May  6,  which  concluded  that  it  was  “more
26   probable  than  not”  that  two  Patriots  equipment  officials—Jim
27   McNally  and  John  Jastremski—had  “participated  in  a  deliberate

     1
       We affirm the district court’s denial of Michelle McGuirk’s motion to intervene, No.
     1:15‐cv‐05916‐RMB‐JCF, ECF No. 90, in a summary order filed simultaneously with this
     Opinion.  Below and on appeal, McGuirk offers no explanation of her right or need to
     intervene, beyond a desire to prevent “fraud” on the court.  The relevant Federal Rules
     of Civil and Appellate Procedure do not permit parties with a mere academic interest
     in a litigation to insert themselves into the dispute.

                                                5
                                                      Nos. 15‐2801 (L), 15‐2805 (CON)




1    effort  to  release  air  from  Patriots  game  balls  after  the  balls  were
2    examined by the referee.”  Joint App. at 97.2  Specifically, the Report
3    found  that  McNally  had  removed  the  game  balls  from  the  Officials
4    Locker  Room  shortly  before  the  game,  in  violation  of  standard
5    protocol,  and  taken  them  to  a  single‐toilet  bathroom,  where  he
6    locked  the  door  and  used  a  needle  to  deflate  the  Patriots  footballs
7    before bringing them to the playing field.  
8            In addition to videotape evidence and witness interviews, the
9    investigation  team  examined  text  messages  exchanged  between
10   McNally  and  Jastremski  in  the  months  leading  up  to  the  AFC
11   Championship  Game.    In  the  messages,  the  two  discussed  Brady’s
12   stated preference for less‐inflated footballs.  McNally also referred to
13   himself  as  “the  deflator”  and  quipped  that  he  was  “not  going  to
14   espn  .  .  .  yet,”  and  Jastremski  agreed  to  provide  McNally  with  a
15   “needle”  in  exchange  for  “cash,”  “newkicks,”  and  memorabilia
16   autographed by Brady.  Joint App. at 99–102.  The Report also relied
17   on  a  scientific  study  conducted  by  Exponent,  an  engineering  and
18   scientific consulting firm, which found that the underinflation could
19   not  “be  explained  completely  by  basic  scientific  principles,  such  as
20   the  Ideal  Gas  Law,”  particularly  since  the  average  pressure  of  the
21   Patriots  balls  was  significantly  lower  than  that  of  the  Colts  balls. 
22   Joint App. at 104–08.  Exponent further concluded that a reasonably
23   experienced  individual  could  deflate  thirteen  footballs  using  a
24   needle  in  well  under  the  amount  of  time  that  McNally  was  in  the
25   bathroom.3
26          The  investigation  also  examined  Brady’s  potential  role  in  the
27   deflation  scheme.    Although  the  evidence  of  his  involvement  was
28   “less direct” than that of McNally’s or Jastremski’s, the Wells Report
29   concluded that it was “more probable than not” that Brady had been

     2
        The Report assessed the evidence under the “more probable than not” standard,
     which applies to violations of this kind.
     3
        The Wells Report concluded that the evidence did not establish that any other Patriots
     personnel participated in or had knowledge of these actions.

                                                  6
                                               Nos. 15‐2801 (L), 15‐2805 (CON)




1    “at least generally aware” of McNally and Jastremski’s actions, and
2    that it was “unlikely that an equipment assistant and a locker room
3    attendant would deflate game balls without Brady’s” “knowledge,”
4    “approval,”  “awareness,”  and  “consent.”    Joint  App.  at  112,  114. 
5    Among  other  things,  the  Report  cited  a  text  message  exchange
6    between  McNally  and  Jastremski  in  which  McNally  complained
7    about  Brady  and  threatened  to  overinflate  the  game  balls,  and
8    Jastremski  replied  that  he  had  “[t]alked  to  [Tom]  last  night”  and
9    “[Tom]  actually  brought  you  up  and  said  you  must  have  a  lot  of
10   stress trying to get them done.”  Joint App. at 112.  The investigators
11   also  observed  that  Brady  was  a  “constant  reference  point”  in
12   McNally  and  Jastremski’s  discussions  about  the  scheme,  Joint  App.
13   at 112, had publicly stated his preference for less‐inflated footballs in
14   the past, and had been “personally involved in [a] 2006 rule change
15   that allowed visiting teams to prepare game balls in accordance with
16   the preferences of their quarterbacks,” Joint App. at 114. 
17          Significantly,  the  Report  also  found  that,  after  more  than  six
18   months  of  not  communicating  by  phone  or  message,  Brady  and
19   Jastremski  spoke  on  the  phone  for  approximately  25  minutes  on
20   January 19, the day the investigation was announced.  This unusual
21   pattern of communication continued over the next two days.  Brady
22   had  also  taken  the  “unprecedented  step”  on  January  19  of  inviting
23   Jastremski to the quarterback room, and had sent Jastremski several
24   text  messages  that  day  that  were  apparently  designed  to  calm  him. 
25   The  Report  added  that  the  investigation  had  been  impaired  by
26   Brady’s  refusal  “to  make  available  any  documents  or  electronic
27   information (including text messages and emails),” notwithstanding
28   an  offer  by  the  investigators  to  allow  Brady’s  counsel  to  screen  the
29   production.  Joint App. at 116.
30         In  a  letter  dated  May  11,  2015,  NFL  Executive  Vice  President
31   Troy Vincent, Sr., notified Brady that Goodell had authorized a four‐
32   game  suspension  of  him  pursuant  to  Article  46  of  the  Collective
33   Bargaining  Agreement  between  the  League  and  the  NFL  Players

                                           7
                                                            Nos. 15‐2801 (L), 15‐2805 (CON)




1    Association  (the  “Association”  or  the  “NFLPA”)  for  engaging  in
2    “conduct detrimental to the integrity of and public confidence in the
3    game of professional football.”  Joint App. at 329.4  The disciplinary
4    letter  cited  the  Wells  Report’s  conclusions  regarding  Brady’s
5    awareness  and  knowledge  of  the  scheme,  as  well  as  his  “failure  to
6    cooperate  fully  and  candidly  with  the  investigation,  including  by
7    refusing  to  produce  any  relevant  electronic  evidence  (emails,  texts,
8    etc.)  despite  being  offered  extraordinary  safeguards  by  the
9    investigators to protect unrelated personal information.”  Joint App.
10   at 329.
11          Brady,  through  the  Association,  filed  a  timely  appeal  of  the
12   suspension,  and  the  Commissioner  exercised  his  discretion  under
13   the  CBA  to  serve  as  the  hearing  officer.    The  Association  sought  to
14   challenge  the  factual  conclusions  of  the  Wells  Report,  and  also
15   argued  that  the  Commissioner  had  improperly  delegated  his
16   authority  to  discipline  players  pursuant  to  the  CBA.    Prior  to  the
17   hearing, the Association filed several motions, including a motion to
18   recuse  the  Commissioner,  a  motion  to  compel  NFL  Executive  Vice
19   President  and  General  Counsel  Jeff  Pash  to  testify  regarding  his
20   involvement in the preparation of the Wells Report, and a motion to
21   compel the production of Paul, Weiss’s internal investigation notes.  

     4
          Article 46, Section 1(a), reads, in full:
                          All  disputes  involving  a  fine  or  suspension  imposed  upon  a
                 player  for  conduct  on  the  playing  field  (other  than  as  described  in
                 Subsection (b) below) or involving action taken against a player by the
                 Commissioner  for  conduct  detrimental  to  the  integrity  of,  or  public
                 confidence  in,  the  game  of  professional  football,  will  be  processed
                 exclusively  as  follows:  the  Commissioner  will  promptly  send  written
                 notice of his action to the player, with a copy to the NFLPA.  Within three
                 (3) business days following such written notification, the player affected
                 thereby, or the NFLPA with the player’s approval, may appeal in writing
                 to the Commissioner.
     Joint App. at 345.  Article 46 further provides that “the Commissioner may serve as
     hearing officer in any appeal under Section 1(a) of this Article at his discretion.”  Joint
     App. at 346.

                                                        8
                                                Nos. 15‐2801 (L), 15‐2805 (CON)




1           The Commissioner denied the motions in decisions issued on
2    June  2  and  June  22,  2015.    He  reasoned  that  his  recusal  was  not
3    warranted  because  he  did  not  “delegate  [his]  disciplinary  authority
4    to Mr. Vincent” and did “not have any first‐hand knowledge of any
5    of  the  events  at  issue.”    Special  App.  at  67–68.    The  Commissioner
6    also  declined  to  compel  Pash’s  testimony,  saying  that  Pash  did  not
7    “play  a  substantive  role  in  the  investigation,”  and  that  the  Wells
8    Report made clear that it was “prepared entirely by the Paul Weiss
9    investigative team.”  Special App. at 63.  The Commissioner offered
10   to  revisit  his  ruling  “should  the  parties  present  evidence  showing
11   that  the  testimony  of  [Pash]  .  .  .  is  necessary  for  a  full  and  fair
12   hearing,” Special App. at 64, but the Association never asked him to
13   reconsider.    As  to  the  Paul,  Weiss  investigation  notes,  the
14   Commissioner  ruled  that  the  CBA  did  not  require  their  production
15   and,  in  any  event,  the  notes  played  no  role  in  his  disciplinary
16   decision.
17          On June 23, the Commissioner held a hearing involving nearly
18   ten hours of sworn testimony and argument and approximately 300
19   exhibits.    Shortly  before  the  hearing,  it  was  revealed  that  on  March
20   6—the  same  day  that  he  was  to  be  interviewed  by  the  Wells
21   investigative  team—Brady  had  “instructed  his  assistant  to  destroy
22   the  cellphone  that  he  had  been  using  since  early  November  2014,  a
23   period  that  included  the  AFC  Championship  Game  and  the  initial
24   weeks  of  the  subsequent  investigation,”  despite  knowing  that  the
25   investigators  had  requested  information  from  the  phone  several
26   weeks before.  Special App. at 42.  Although Brady testified that he
27   was  following  his  ordinary  practice  of  disposing  of  old  cell  phones
28   in order to protect his personal privacy, he had nonetheless retained
29   phones that he had used before and after the relevant time frame.
30          On July 28, the Commissioner issued a final decision affirming
31   the four‐game suspension.  Based upon the newly revealed evidence
32   regarding the destruction of the cell phone, the Commissioner found
33   that  Brady  had  not  only  failed  to  cooperate  with  the  investigation,

                                            9
                                                Nos. 15‐2801 (L), 15‐2805 (CON)




1    but  “made  a  deliberate  effort  to  ensure  that  investigators  would
2    never  have  access  to  information  that  he  had  been  asked  to
3    produce.”    Special  App.  at  54.    The  Commissioner  consequently
4    drew an adverse inference that the cell phone would have contained
5    inculpatory evidence, and concluded:
6           (1)  Mr.  Brady  participated  in  a  scheme  to  tamper  with
7           the  game  balls  after  they  had  been  approved  by  the
8           game  officials  for  use  in  the  AFC  Championship  Game
9           and (2) Mr. Brady willfully obstructed the investigation
10          by,  among  other  things,  affirmatively  arranging  for
11          destruction  of  his  cellphone  knowing  that  it  contained
12          potentially  relevant  information  that  had  been
13          requested by the investigators.
14   Special  App.  at  54.    Finally,  the  Commissioner  analogized  Brady’s
15   conduct  to  that  of  steroid  users,  whom  he  believed  seek  to  gain  a
16   similar  systematic  competitive  advantage,  and  consequently
17   affirmed  that,  in  his  view,  the  four‐game  suspension  typically
18   imposed  on  first‐time  steroid  users  was  equally  appropriate  in  this
19   context.
20           The League commenced an action the same day in the United
21   States District Court for the Southern District of New York (Berman,
22   J.),  seeking  confirmation  of  the  award  under  the  LMRA.    The
23   Association  brought  an  action  to  vacate  the  award  in  the  United
24   States  District  Court  for  the  District  of  Minnesota,  which  was
25   subsequently transferred to the Southern District.  
26          On September 3, the district court issued a decision and order
27   granting the Association’s motion to vacate the award and denying
28   the League’s motion to confirm.  Nat’l Football League Mgmt. Council
29   v.  Nat’l  Football  League  Players  Ass’n,  125  F.  Supp.  3d  449  (S.D.N.Y.
30   2015).  The court reasoned that Brady lacked notice that he could be
31   suspended  for  four  games  because  the  provisions  applicable  to  his
32   conduct provided that only fines could be imposed.  The court also


                                           10
                                                Nos. 15‐2801 (L), 15‐2805 (CON)




1    held  that  the  award  was  defective  because  the  Commissioner
2    deprived  Brady  of  fundamental  fairness  by  denying  the
3    Association’s  motions  to  compel  the  production  of  Paul,  Weiss’s
4    internal notes and Pash’s testimony regarding his involvement with
5    the Wells Report.  The League timely appealed, and we now reverse.
6                           STANDARD OF REVIEW
7           We  review  a  district  court’s  decision  to  confirm  or  vacate  an
8    arbitration award de novo on questions of law and for clear error on
9    findings of fact.  Wackenhut Corp. v. Amalgamated Local 515, 126 F.3d
10   29, 31 (2d Cir. 1997).  Because this dispute involves the assertion of
11   rights  under  a  collective  bargaining  agreement,  our  analysis  is
12   governed by section 301 of the LMRA.  Major League Baseball Players
13   Ass’n v. Garvey, 532 U.S. 504, 509 (2001).  
14          The  LMRA  establishes  a  federal  policy  of  promoting
15   “industrial  stabilization  through  the  collective  bargaining
16   agreement,”  with  particular  emphasis  on  private  arbitration  of
17   grievances.  United Steelworkers v. Warrior & Gulf Navigation Co., 363
18   U.S.  574,  578  (1960).    The  Act  embodies  a  “clear  preference  for  the
19   private  resolution  of  labor  disputes  without  government
20   intervention.”    Int’l  Bhd.  of  Elec.  Workers  v.  Niagara  Mohawk  Power
21   Corp., 143 F.3d 704, 714 (2d Cir. 1998).  
22          Under  this  framework  of  self‐government,  the  collective
23   bargaining agreement is not just a contract, but “a generalized code
24   to  govern  a  myriad  of  cases  which  the  draftsmen  cannot  wholly
25   anticipate.”    Warrior,  363  U.S.  at  578.    Collective  bargaining
26   agreements are not imposed by legislatures or government agencies. 
27   Rather,  they  are  negotiated  and  refined  over  time  by  the  parties
28   themselves  so  as  to  best  reflect  their  priorities,  expectations,  and
29   experience.    Similarly,  the  arbitrators  are  chosen  by  the  parties
30   because of their expertise in the particular business and their trusted
31   judgment  to  “interpret  and  apply  [the]  agreement  in  accordance
32   with the ‘industrial common law of the shop’ and the various needs


                                           11
                                                 Nos. 15‐2801 (L), 15‐2805 (CON)




1    and desires of the parties.”  Alexander v. Gardner‐Denver Co., 415 U.S.
2    36, 53 (1974).  The arbitration process is thus “part and parcel of the
3    ongoing process of collective bargaining.”  Misco, 484 U.S. at 38. 
4           Our  review  of  an  arbitration  award  under  the  LMRA  is,
5    accordingly,  “very  limited.”    Garvey,  532  U.S.  at  509.    We  are
6    therefore  not  authorized  to  review  the  arbitrator’s  decision  on  the
7    merits despite allegations that the decision rests on factual errors or
8    misinterprets the parties’ agreement, but inquire only as to whether
9    the  arbitrator  acted  within  the  scope  of  his  authority  as  defined  by
10   the  collective  bargaining  agreement.    Because  it  is  the  arbitrator’s
11   view  of  the  facts  and  the  meaning  of  the  contract  for  which  the
12   parties  bargained,  courts  are  not  permitted  to  substitute  their  own. 
13   Misco,  484  U.S.  at  37–38.    It  is  the  arbitrator’s    construction  of  the
14   contract  and  assessment  of  the  facts  that  are  dispositive,  “however
15   good,  bad,  or  ugly.”    Oxford  Health  Plans  LLC  v.  Sutter,  133  S.  Ct.
16   2064,  2071  (2013).    Contrary  to  our  dissenting  colleague,  we  do  not
17   consider  whether  the  punishment  imposed  was  the  most
18   appropriate,  or  whether  we  are  persuaded  by  the  arbitrator’s
19   reasoning.  In short, it is not our task to decide how we would have
20   conducted  the  arbitration  proceedings,  or  how  we  would  have
21   resolved the dispute.  
22          Instead,  our  task  is  simply  to  ensure  that  the  arbitrator  was
23   “even  arguably  construing  or  applying  the  contract  and  acting
24   within  the  scope  of  his  authority”  and  did  not  “ignore  the  plain
25   language  of  the  contract.”    Misco,  484  U.S.  at  38.    Even  failure  to
26   “follow  arbitral  precedent”  is  no  “reason  to  vacate  an  award.” 
27   Wackenhut, 126 F.3d at 32.  As long as the award “‘draws its essence
28   from  the  collective  bargaining  agreement’  and  is  not  merely  the
29   arbitrator’s ‘own brand of industrial justice,’” it must be confirmed. 
30   Niagara Mohawk, 143 F.3d at 714 (quoting United Steelworkers v. Enter.
31   Wheel & Car Corp., 363 U.S. 593, 597 (1960)); see also Garvey, 532 U.S.
32   at  509;  187  Concourse  Assocs.  v.  Fishman,  399  F.3d  524,  527  (2d  Cir.



                                            12
                                                       Nos. 15‐2801 (L), 15‐2805 (CON)




1    2005).5    If  the  arbitrator  acts  within  the  scope  of  this  authority,  the
2    remedy for a dissatisfied party “is not judicial intervention,” but “for
3    the parties to draft their agreement to reflect the scope of power they
4    would  like  their  arbitrator  to  exercise.”    United  Bhd.  of  Carpenters  v.
5    Tappan  Zee  Constr.,  LLC,  804  F.3d  270,  275  (2d  Cir.  2015)  (internal
6    quotation marks omitted) (quoting T.Co Metals, LLC v. Dempsey Pipe
7    &  Supply,  Inc.,  592  F.3d  329,  345  (2d  Cir.  2010)).    Against  this  legal
8    backdrop,  we  turn  to  the  decision  below  and  the  arguments
9    advanced on appeal.
10                                       DISCUSSION
11           Article  46  of  the  CBA  empowers  the  Commissioner  to  take
12   disciplinary action against a player whom he “reasonably judge[s]”
13   to    have  engaged  in  “conduct  detrimental  to  the  integrity  of,  or
14   public confidence in, the game of professional football.”  Joint App.
15   at  345,  353.6    A  disciplined  player  is  entitled  to  appeal  to  the
16   Commissioner  and  seek  an  arbitration  hearing,  and  the
17   Commissioner may appoint either himself or someone else to serve
18   as  arbitrator.      Article  46  does  not  articulate  rules  of  procedure  for
19   the hearing, except to provide that “the parties shall exchange copies
20   of any exhibits upon which they intend to rely no later than three (3)
21   calendar days prior to the hearing.”  Joint App. at 346.
22           On  this  appeal,  the  Association  does  not  contest  the  factual
23   findings  of  the  Commissioner.    Nor  does  the  Association  dispute
24   that  the  Commissioner  was  entitled,  under  Article  46,  to  determine
25   that Brady’s “participat[ion] in a scheme to tamper with game balls”

     5
        This deferential standard is no less applicable where the industry is a sports
     association.  We do not sit as referees of football any more than we sit as the “umpires”
     of baseball or the “super‐scorer” for stock car racing.  Otherwise, we would become
     mired down in the areas of a group’s activity concerning which only the group can
     speak competently.  See Crouch v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 845 F.2d 397,
     403 (2d Cir. 1988); Charles O. Finley & Co., Inc. v. Kuhn, 569 F.2d 527, 536–38 (7th Cir.
     1978).
     6
        Players are put on notice of the Commissioner’s Article 46 authority by way of the
     League Policies for Players and the NFL Player Contract.

                                                  13
                                                        Nos. 15‐2801 (L), 15‐2805 (CON)




1    was “conduct detrimental” worthy of a four‐game suspension.  The
2    parties  disagree,  however,  as  to  whether  other  aspects  of  the  CBA
3    and the relevant case law require vacatur of the award.  
4           The  district  court  identified  three  bases  for  overturning
5    Brady’s suspension: (1) the lack of adequate notice that deflation of
6    footballs  could  lead  to  a  four‐game  suspension,  (2)  the  exclusion  of
7    testimony from Pash, and (3) the denial of access to the investigative
8    notes  of  the  attorneys  from  Paul,  Weiss  who  prepared  the  Wells
9    Report.    We  conclude  that  each  of  these  grounds  is  insufficient  to
10   warrant  vacatur  and  that  none  of  the  Association’s  remaining
11   arguments have merit.
12   I.         Lack of Adequate Notice
13          The  parties  agree  that  the  “law  of  the  shop”  requires  the
14   League  to  provide  players  with  advance  notice  of  “prohibited
15   conduct  and  potential  discipline.”    The  district  court  identified
16   several grounds for concluding that Brady had no notice that either
17   his  conduct  was  prohibited  or  that  it  could  serve  as  a  ground  for
18   suspension. 
19              A.      The Player Policies
20          The Association’s chief ground for vacatur, relied upon by the
21   district court, is that the Commissioner improperly suspended Brady
22   pursuant  to  the  “conduct  detrimental”  clause  of  Article  46  because
23   Brady was only on notice that his conduct could lead to a fine under
24   the more specific “Discipline for Game‐Related Misconduct” section
25   of  the  League  Policies  for  Players  (the  “Player  Policies”).  These
26   Policies,  which  are  collected  in  a  handbook  distributed  to  all  NFL
27   players  at  the  beginning  of  each  season,  include  a  section  entitled
28   “Other Uniform/Equipment Violations.”7
     7
          The “Other Uniform/Equipment Violations” section reads, in full:
                The 2014 Uniform Policy, the 2014 On Field Policy, and the enforcement
                procedures for these policies are attached at the end of this section.
                A League representative will conduct a thorough review of all players in

                                                   14
                                                          Nos. 15‐2801 (L), 15‐2805 (CON)




1           The  Association  argues  that  the  Commissioner  was  not
2    permitted  to  impose  a  four‐game  suspension  under  Article  46
3    because  the  Player  Policies  mandated  only  a  fine  for  equipment
4    infractions.    The  Association  further  contends  that  the  award  is
5    additionally  defective  because  the  Commissioner  failed  to  make
6    findings  as  to  the  applicability  or  interpretation  of  the  Player
7    Policies.  See Clinchfield Coal Co. v. Dist. 28, United Mine Workers, 720
8    F.2d  1365,  1369  (4th  Cir.  1983)  (“Where  .  .  .  the  arbitrator  fails  to
9    discuss  critical  contract  terminology,  which  terminology  might
10   reasonably  require  an  opposite  result,  the  award  cannot  be
11   considered to draw its essence from the contract.”).  
12          This  argument  by  the  Association  has  a  tortured  procedural
13   history.    During  arbitration,  the  Association  disclaimed  the
14   applicability  of  the  Player  Policies,  saying  “we  don’t  believe  this
15   policy applies either, because there is nothing here about the balls.” 
16   Joint  App.  at  956.    This  change  of  position  is  itself  grounds  for

             uniform during pregame warm‐ups.
             All uniform and On Field violations detected during the routine pregame
             check must be corrected prior to kickoff, or the offending player(s) will
             not  be  allowed  to  enter  the  game.    A  violation  that  occurs  during  the
             game will result in the player being removed from the game until the
             violation is corrected.
             League  discipline  may  also  be  imposed  on  players  whose  equipment,
             uniform, or On Field violations are detected during postgame review of
             video, who repeat violations on the same game day after having been
             corrected  earlier,  or  who  participate  in  the  game  despite  not  having
             corrected a violation when instructed to do so.  First offenses will result
             in fines.
             In  addition,  in  accordance  with  Article  51,  Section  13(c)  of  the  NFL‐
             NFLPA Collective Bargaining Agreement, all players will be required to
             wear a non‐obtrusive sensor or GPS tracking device during NFL games. 
             League discipline will be imposed on any player who refuses to wear
             such a device, or after having such a device affixed to his equipment,
             removes the device prior to or during a game.  First offenses will result
             in fines.
     Joint App. at 384.

                                                     15
                                               Nos. 15‐2801 (L), 15‐2805 (CON)




1    rejecting  the  Association’s  argument.    See  York  Research  Corp.  v.
2    Landgarten,  927  F.2d  119,  122  (2d  Cir.  1991)  (“[A]  party  ‘cannot
3    remain  silent,  raising  no  objection  during  the  course  of  the
4    arbitration proceeding, and when an award adverse to him has been
5    handed  down  complain  of  a  situation  of  which  he  had  knowledge
6    from the first.’” (quoting Cook Indus., Inc. v. C. Itoh & Co. (Am.) Inc.,
7    449  F.2d  106,  107–08  (2d  Cir.  1971))).    We  nonetheless  exercise  our
8    discretion to address it.  We conclude that the equipment provision
9    does  not  apply  and,  in  any  event,  the  punishments  listed  for
10   equipment  violations  are  minimum  ones  that  do  not  foreclose
11   suspensions.
12                 1.     Applicability of the Player Policies
13           The Association primarily relies on a statement in the “Other
14   Uniform/Equipment  Violations”  section,  which  provides  that  “First
15   offenses  will  result  in  fines.”    It  argues  that  equipment  violations
16   include  “ball  or  equipment  tampering”  and  “equipment  tampering
17   such  as  ball  deflation.”    But  the  Association  finds  language  in  the
18   “Other  Uniform/Equipment  Violations”  provision  that  we  cannot
19   locate.    The  provision  says  nothing  about  tampering  with,  or  the
20   preparation  of,  footballs  and,  indeed,  does  not  mention  the  words
21   “tampering,”  “ball,”  or  “deflation”  at  all.    Moreover,  there  is  no
22   other provision of the Player Policies that refers to ball or equipment
23   tampering,  despite  an  extensive  list  of  uniform  and  equipment
24   violations ranging from the length of a player’s stockings to the color
25   of his wristbands. 
26          On  the  other  hand,  Article  46  gives  the  Commissioner  broad
27   authority  to  deal  with  conduct  he  believes  might  undermine  the
28   integrity of the game.  The Commissioner properly understood that
29   a series of rules relating to uniforms and equipment does not repeal
30   his authority vested in him by the Association to protect professional
31   football  from  detrimental  conduct.  We  have  little  difficulty  in
32   concluding  that  the  Commissioner’s  decision  to  discipline  Brady
33   pursuant  to  Article  46  was  “plausibly  grounded  in  the  parties’

                                          16
                                                Nos. 15‐2801 (L), 15‐2805 (CON)




1    agreement,” which is all the law requires.  See Wackenhut, 126 F.3d at
2    32.
3                  2.     2014 Schedule of Fines
4           Even  were  the  district  court  and  the  Association  correct,  and
5    they  are  not,  that  Brady  could  be  punished  only  pursuant  to  the
6    Player  Policies  and  its  “Other  Uniform/Equipment  Violations”
7    provision,  it  would  not  follow  that  the  only  available  punishment
8    would  have  been  a  fine.    While  the  Player  Policies  do  specify  that,
9    with  regard  to  “Other  Uniform/Equipment  Violations,”  “[f]irst
10   offenses  will  result  in  fines,”  the  2014  Schedule  of  Fines,  which
11   appears  five  pages  later  and  details  the  fines  for  these  violations,
12   makes clear that the “[f]ines listed below are minimums.”  Joint App.
13   at  384,  389.    The  Schedule  of  Fines  goes  on  to  specify  that  “[o]ther
14   forms of discipline, including higher fines and suspension may also
15   be imposed, based on the circumstances of the particular violation.” 
16   Joint App. at 389.  Read in conjunction, these provisions make clear
17   that  even  first  offenders  are  not  exempt  from  punishment,  and
18   serious  violations  may  result  in  suspension.    But  even  if  other
19   readings  were  plausible,  the  Commissioner’s  interpretation  of  this
20   provision  as  allowing  for  a  suspension  would  easily  withstand
21   judicial scrutiny because his interpretation would be at least “barely
22   colorable,” which, again, is all that the law requires.  See In re Andros
23   Compania Maritima, S.A., 579 F.2d 691, 704 (2d Cir. 1978).
24          B.     Steroid Comparison
25          The  district  court  also  took  issue  with  the  comparison  drawn
26   by  the  Commissioner  between  Brady’s  conduct  and  that  of  steroid
27   users.    In  his  arbitration  award,  the  Commissioner  noted  that  the
28   four‐game  suspension  typically  imposed  on  first‐time  steroid  users
29   was  a  helpful  point  of  comparison  because,  like  Brady’s  conduct,
30   “steroid  use  reflects  an  improper  effort  to  secure  a  competitive
31   advantage  in,  and  threatens  the  integrity  of,  the  game.”    Special



                                           17
                                                Nos. 15‐2801 (L), 15‐2805 (CON)




1    App.  at  57.    Finding  such  a  comparison  inappropriate,  the  district
2    court held:
3           [N]o  player  alleged  or  found  to  have  had  a  general
4           awareness  of  the  inappropriate  ball  deflation  activities
5           of others or who allegedly schemed with others to let air
6           out  of  footballs  in  a  championship  game  and  also  had
7           not  cooperated  in  an  ensuing  investigation,  reasonably
8           could  be  on  notice  that  their  discipline  would  (or
9           should) be the same as applied to a player who violated
10          the  NFL  Policy  on  Anabolic  Steroids  and  Related
11          Substances.
12   Nat’l  Football  League,  125  F.  Supp.  3d  at  465.    The  Association
13   approaches  this  comparison  somewhat  differently,  contending  that
14   the  Commissioner’s  failure  to  punish  Brady  pursuant  to  the  Player
15   Policies “is only underscored by his reliance on the Steroid Policy.” 
16   Appellees’ Br. 45.
17          We  are  not  troubled  by  the  Commissioner’s  analogy.    If
18   deference means anything, it means that the arbitrator is entitled to
19   generous  latitude  in  phrasing  his  conclusions.    We  have  little
20   difficulty  concluding  that  the  comparison  to  steroid  users  neither
21   violated a “right” to which Brady was entitled nor deprived him of
22   notice.    While  he  may  have  been  entitled  to  notice  of  his  range  of
23   punishment, it does not follow that he was entitled to advance notice
24   of  the  analogies  the  arbitrator  might  find  persuasive  in  selecting  a
25   punishment within that range.  
26         The  dissent  contends  that  we  must  vacate  the  award  because
27   the  Commissioner  failed  to  discuss  a  policy  regarding  “stickum,”
28   which  the  dissent  views  as  “a  natural  starting  point  for  assessing
29   Brady’s  penalty.”    Dissenting  Op.  at  7.    We  do  not  believe  this
30   contention  is  consistent  with  our  obligation  to  afford  arbitrators
31   substantial  deference,  and  by  suggesting  that  the  stickum  policy  is
32   the more appropriate analogy, the dissent improperly weighs in on a


                                           18
                                                   Nos. 15‐2801 (L), 15‐2805 (CON)




1    pure  sports  question—whether  using  stickum  by  one  player  is
2    similar to tampering with footballs used on every play.  And even if
3    the  fine  for  stickum  use  is  the  most  appropriate  analogy  to  Brady’s
4    conduct,  nothing  in  the  CBA  or  our  case  law  demands  that  the
5    arbitrator  discuss  comparable  conduct  merely  because  we  find  that
6    analogy  more  persuasive  than  others,  or  because  we  think  the
7    analogy the arbitrator chose to draw was “flawed” or “inapt.”8  Nor
8    does the CBA require the arbitrator to “fully explain his reasoning,”
9    Dissenting  Op.  at  6;  it  merely  mandates  that  the  hearing  officer
10   render  a  “written  decision,”  Joint  App.  at  346.    The  Commissioner
11   not  only  did  just  that,  but  he  also  explained  why  he  found  the
12   analogy  to  steroid  use  persuasive.    Not  even  the  Association  finds
13   defect  in  the  award  on  this  point—this  argument  was  never  raised
14   by the Association, either below or on appeal.  While we appreciate
15   that  our  dissenting  colleague  might  view  the  penalty  meted  out  to
16   Brady  as  harsh,  we  do  not  believe  that  view  supplies  a  sufficient
17   basis to warrant vacatur.
18           Accordingly,  we  believe  the  Commissioner  was  within  his
19   discretion in drawing a helpful, if somewhat imperfect, comparison
20   to  steroid  users.    In  any  event,  we  believe  this  issue  is  much  ado
21   about very little because the Commissioner could have imposed the
22   same suspension without reference to the League’s steroid policy. 
23          C.      General Awareness
24           The  district  court  also  concluded  that  the  award  was  invalid
25   because “[n]o NFL policy or precedent provided notice that a player
26   could  be  subject  to  discipline  for  general  awareness  of  another
27   person’s alleged misconduct.”  Nat’l Football League, 125 F. Supp. 3d
28   at  466.    This  conclusion  misapprehends  the  record.    The  award  is
29   clear  that  it  confirmed  Brady’s  discipline  not  because  of  a  general
30   awareness  of  misconduct  on  the  part  of  others,  but  because  Brady
     8
       This is especially true here given that, despite knowing that Brady had been
     suspended four games, the Association never attempted to draw an analogy to the
     punishment for stickum users.

                                              19
                                                 Nos. 15‐2801 (L), 15‐2805 (CON)




1    both  “participated  in  a  scheme  to  tamper  with  game  balls”  and
2    “willfully  obstructed  the  investigation  by  .  .  .  arranging  for
3    destruction of his cellphone.”  Special App. at 54.  
4           The  Association  takes  a  somewhat  different  tack  and  argues
5    that  the  Commissioner  was  bound  to  the  Wells  Report’s  limited
6    conclusion  that  Brady  was  at  least  “generally  aware”  of  the
7    inappropriate  activities  of  Patriots  equipment  staff.    But  the
8    Association  offers  no  persuasive  support  for  its  contention  that  the
9    universe  of  facts  the  Commissioner  could  properly  consider  was
10   limited  by  the  Wells  Report.    Nothing  in  Article  46  limits  the
11   authority of the arbitrator to examine or reassess the factual basis for
12   a suspension.  In fact, in providing for a hearing, Article 46 strongly
13   suggests  otherwise.    Because  the  point  of  a  hearing  in  any
14   proceeding  is  to  establish  a  complete  factual  record,  it  would  be
15   incoherent  to  both  authorize  a  hearing  and  at  the  same  time  insist
16   that  no  new  findings  or  conclusions  could  be  based  on  a  record
17   expanded as a consequence of a hearing.  
18          Additionally, it was clear to all parties that an important goal
19   of  the  hearing  was  to  afford  the  Association  the  opportunity  to
20   examine  the  findings  of  the  Wells  Report,  and  the  Association
21   availed  itself  of  that  opportunity.    See  Joint  App.  at  952  (“[W]e  are
22   about to tell you why we thing [sic] the Wells report is wrong . . . .”;
23   “[W]e  believe  you  are  going  to  conclude  when  you  hear  [Brady’s
24   testimony]  that  he  is  not  somebody  who  was  responsible  for
25   anything  .  .  .  .”),  953  (“What  it  turns  out  is  there  are  so  many
26   unknowns which are in the Wells report.”).  In light of Brady’s effort
27   to  challenge  the  factual  conclusions  of  the  Wells  Report  by
28   presenting exculpatory evidence, it would make little sense to accept
29   the Association’s contention that the introduction and consideration
30   of inculpatory evidence violates the Commissioner’s broad authority
31   to manage the hearing.
32        The issue before the Commissioner was whether the discipline
33   imposed on Brady was warranted under Article 46, and that was the 

                                            20
                                               Nos. 15‐2801 (L), 15‐2805 (CON)




1    issue  he  decided.    The  Commissioner  did  not  develop  a  new  basis
2    for  the  suspension,  nor  did  he  deprive  Brady  of  an  opportunity  to
3    confront  the  case  against  him.    We  see  nothing  in  the  CBA  that
4    suggests that the Commissioner was barred from concluding, based
5    on  information  generated  during  the  hearing,  that  Brady’s  conduct
6    was more serious than was initially believed.
7           Moreover, the Wells Report did not limit itself to a finding of
8    “general awareness.”  It also found that “it is unlikely that [McNally
9    and  Jastremski]  would  deflate  game  balls  without  Brady’s
10   knowledge  and  approval”  or  that  they  “would  personally  and
11   unilaterally  engage  in  such  conduct  in  the  absence  of  Brady’s
12   awareness  and  consent.”    Joint  App.  at  114.    The  Commissioner’s
13   shift from “knowledge and approval” to “participation” was not, as
14   the  Association  argues,  a  “quantum  leap,”  but  was  instead  a
15   reasonable reassessment of the facts that gave rise to Brady’s initial
16   discipline, supplemented by information developed at the hearing.  
17           Unprompted  by  the  Association,  our  dissenting  colleague
18   contends that because the Wells Report “never concluded that it was
19   ‘more  probable  than  not’  that  the  gifts  Brady  provided  were
20   intended as rewards or advance  payments for deflating footballs in
21   violation  of  League  Rules,”  Dissenting  Op.  at  3,  the  Commissioner
22   deprived  Brady  of  notice  by  concluding  that  he  “provided
23   inducements and rewards in support of [the] scheme,” Special App.
24   at 51.  
25          But  the  Wells  Report  was  clear  that  its  conclusion  was
26   “significantly  influenced  by  the  substantial  number  of
27   communications  and  events  consistent  with  [its]  finding,  including
28   that  [McNally]  .  .  .  received  valuable  items  autographed  by  Tom
29   Brady the week before the AFC Championship Game.”  Joint App. at
30   108.  With specific regard to Brady’s involvement, the Wells Report
31   noted that “Brady [was] a constant reference point in the discussions
32   between  McNally  and  Jastremski  about  .  .  .  items  to  be  received  by
33   McNally.”    Joint  App.  at  112–13.    And  as  the  dissent  admits,  the

                                          21
                                                       Nos. 15‐2801 (L), 15‐2805 (CON)




1    Association questioned Brady at the hearing on this very point, and
2    the  Commissioner  determined  that  Brady’s  testimony  was  not
3    credible.    The  record  establishes  that  Brady  was  on  notice  from  the
4    outset  that  the  Wells  Report’s  conclusions  were  “significantly
5    influenced”  by  his  providing  McNally9  with  autographed
6    memorabilia,  the  Association  confronted  this  allegation  at  the
7    hearing, and the Commissioner rejected Brady’s explanation.  Brady
8    knew that the factual predicates of his discipline (the text messages,
9    the  phone  calls,  the  autographed  memorabilia,  etc.)  would  be  at
10   issue  in  the  arbitration.    That  he  chose  to  focus  on  some  more  than
11   others simply reflects his own tactical decision as to how to present
12   his case.  And again, the Association never put forth this contention,
13   either before us or in the district court below.
14         We  therefore  find  that  the  Commissioner  was  within  his
15   discretion  to  conclude  that  Brady  had  “participated  in  a  scheme  to
16   tamper  with  game  balls.”    Because  the  parties  agree  that  such
17   conduct  is  “conduct  detrimental,”  the  district  court  erred  in
18   concluding  that  the  Commissioner’s  deviation  from  the  Wells
19   Report’s finding of general awareness was a ground for vacatur.
20              D.      Discipline for Non‐cooperation
21           The  district  court  held  and  the  Association  contends  that
22   Brady’s  suspension  cannot  be  sustained  on  the  grounds  that  he
23   obstructed  the  Commissioner’s  investigation.    The  court  reasoned
24   that  “[n]o  player  suspension  in  NFL  history  has  been  sustained  for
25   an  alleged  failure  to  cooperate  with—or  even  allegedly
26   obstructing—an  NFL  investigation.”    Nat’l  Football  League,  125  F.
27   Supp. 3d at 465 (internal quotation marks omitted).  The League, on
28   the other hand, argues that not only is the deliberate obstruction of a
29   league  investigation  “conduct  detrimental”  within  the  meaning  of
30   Article  46,  but  also  the  destruction  of  the  cell  phone  permitted  the


     9
          The Commissioner never referenced the gifts Jastremski received from Brady.

                                                  22
                                                       Nos. 15‐2801 (L), 15‐2805 (CON)




1    Commissioner  to  draw  an  adverse  inference  against  Brady  that
2    supported the finding that he participated in the deflation scheme.
3           The  Association’s  argument  is  essentially  procedural.    The
4    Association  does  not  dispute  that  the  Commissioner  properly  used
5    the  destruction  of  the  cell  phone  to  draw  an  adverse  inference
6    against Brady.  In the face of this concession, the Association insists
7    that  because  the  award  is  invalid  in  light  of  the  Commissioner’s
8    failure  to  discipline  Brady  under  the  Player  Policies,  the  award
9    cannot be salvaged on the alternative theory that Brady could have
10   been suspended for his obstruction of the investigation.  Specifically,
11   the  Association  contends  that  “once  it  becomes  clear  that  Brady’s
12   non‐cooperation  led  to  the  adverse  inference  about  ball  tampering,
13   it’s back to square one: The only penalty of which Brady had notice
14   was  the  collectively  bargained  fine  for  equipment  violations.” 
15   Appellees’ Br. 51.  This argument fails for the simple reason that, as
16   we  have  explained,  the  Player  Policies  are  inapplicable  and,  in  any
17   event,  suspensions  may  be  imposed  for  violations  of  the  League’s
18   equipment policies.
19          At  oral  argument,  the  Association  contended,  for  the  first
20   time, that Brady had no notice that the destruction of the cell phone
21   would  even  be  at  issue  in  the  arbitration  proceeding.10    Ordinarily,
22   an  argument  such  as  this  that  is  not  raised  in  the  briefs  is  waived
23   and  thus  not  appropriate  for  consideration  on  appeal.    Littlejohn  v.
24   City  of  New  York,  795  F.3d  297,  313  n.12  (2d  Cir.  2015).    However,
25   because  the  parties  discussed  this  issue  at  length  during  oral
26   argument, we exercise our discretion to address it.
27        For  a  number  of  reasons,  the  Association’s  assertion  that
28   Brady lacked notice that the destruction of the cell phone would be

     10
        By contrast, in its brief, the Association argued only that “Brady had no notice that he
     could be suspended for declining to produce his private communications.”  Appellees’
     Br. 51.  Because the parties agree that the Commissioner properly drew an adverse
     inference based on the destruction of the cell phone, we need not confront this
     argument.

                                                  23
                                                 Nos. 15‐2801 (L), 15‐2805 (CON)




1    an  issue  in  the  arbitration  has  no  support  in  the  record.    The
2    League’s  letter  to  Brady  notifying  him  of  his  suspension  pointed  to
3    Brady’s  “failure  to  cooperate  fully  and  candidly  with  the
4    investigation,  including  by  refusing  to  produce  any  relevant
5    electronic evidence (emails, texts, etc.).”  Joint App. at 329.  Having
6    been  given  clear  notice  that  his  cooperation  with  the  investigation
7    was a subject of significant interest, we have difficulty believing that
8    either Brady or the Association would have been surprised that the
9    destruction  of  the  cell  phone  was  of  importance  to  the
10   Commissioner.    The  notion  that  Brady  was  unfairly  blindsided  by
11   the  Commissioner’s  adverse  inference  is  further  belied  by  the
12   opening  statement  of  the  Association’s  counsel  at  the  arbitration,
13   who defended Brady’s handling of electronic evidence:
14                        We  are  also  going  to  put  in  a
15                 declaration  from  a  forensic  person  who
16                 dealt  with  the  issue  of  e‐mail  and  texts. 
17                 And  you  know  from  your  decision  that
18                 [this] was an aspect of the discipline. . . . 
19                        . . . .
20                          [T]here  were  no  incriminating  texts
21                 being  withheld  or  e‐mails,  and  there  never
22                 have  been  any  incriminating  texts  or  e‐
23                 mails.    And  now  he  has  gone  through  and
24                 produces exactly what Ted Wells had asked
25                 for  at  the  time  that  existed  at  the  time  and
26                 exists today.
27                        .  .  .  He  was  following  the  advice  of
28                 his lawyers and agents at the time.  
29   Joint  App.  at  953.    Counsel  for  the  Association  later  went  further,
30   directly  acknowledging  the  destruction  of  the  cell  phone  and
31   referencing  an  expert  declaration  submitted  in  support  of  Brady. 
32   Whatever it may say now about its expectations for the hearing, the

                                            24
                                                  Nos. 15‐2801 (L), 15‐2805 (CON)




1    Association had at least enough notice of the potential consequences
2    of  the  cell  phone  destruction  to  retain  an  expert  in  advance  of  the
3    arbitration to assist counsel in explaining why an adverse inference
4    should not be drawn.
5           At  oral  argument,  the  Association  further  contended  that  the
6    Commissioner  was  improperly  punishing  Brady  for  destroying  his
7    cell  phone  because  he  was  required  to  institute  a  new  disciplinary
8    action  (so  that  Brady  could  then  appeal  any  determination  that  he
9    had  destroyed  his  cell  phone).    This  argument  fails  because,  as  set
10   forth  in  the  original  disciplinary  letter,  Brady  was  punished  for
11   failing to cooperate, and it is clear from the Commissioner’s decision
12   that  Brady’s  cell  phone  destruction  was  part  and  parcel  of  the
13   broader claim that he had failed to cooperate.  Further, as we stated
14   with  regard  to  general  awareness,  nothing  in  Article  46  limits  the
15   arbitrator’s authority to reexamine the factual basis for a suspension
16   by  conducting  a  hearing.    Additionally,  the  Commissioner  did  not
17   increase  the  punishment  as  a  consequence  of  the  destruction  of  the
18   cell  phone—the  four‐game  suspension  was  not  increased.    Rather,
19   the  cell  phone  destruction  merely  provided  further  support  for  the
20   Commissioner’s  determination  that  Brady  had  failed  to  cooperate,
21   and  served  as  the  basis  for  an  adverse  inference  as  to  his
22   participation in the scheme to deflate footballs.
23          Finally,  any  reasonable  litigant  would  understand  that  the
24   destruction  of  evidence,  revealed  just  days  before  the  start  of
25   arbitration  proceedings,  would  be  an  important  issue.    It  is  well
26   established  that  the  law  permits  a  trier  of  fact  to  infer  that  a  party
27   who  deliberately  destroys  relevant  evidence  the  party  had  an
28   obligation  to  produce  did  so  in  order  to  conceal  damaging
29   information from the adjudicator.  See, e.g., Residential Funding Corp.
30   v.  DeGeorge  Fin.  Corp.,  306  F.3d  99,  106–07  (2d  Cir.  2002);  Byrnie  v.
31   Town  of  Cromwell,  243  F.3d  93,  107–12  (2d  Cir.  2001);  Kronisch  v.
32   United  States,  150  F.3d  112,  126  (2d  Cir.  1998).    These  principles  are
33   sufficiently  settled  that  there  is  no  need  for  any  specific  mention  of

                                             25
                                                     Nos. 15‐2801 (L), 15‐2805 (CON)




1    them  in  a  collective  agreement,  and  we  are  confident  that  their
2    application came as no surprise to Brady or the Association.
3            E.      Competitive Integrity Policy
4           The  final  ground  for  vacatur  due  to  inadequate  notice
5    identified by the district court was Brady’s purported lack of notice
6    of  the  Competitive  Integrity  Policy,  which  authorized  the  initial
7    investigation.    The  district  court  reasoned  that  Brady  was
8    improperly suspended pursuant to the Competitive Integrity Policy,
9    which  is  distributed  only  to  teams,  and  not  to  players.    This
10   conclusion is incorrect because, as we have seen, Article 46 properly
11   supplied the basis for the suspension.
12          Tellingly,  the  Association  does  not  defend  the  district  court’s
13   analysis  on  appeal.    The  League  in  its  initial  punishment  and  the
14   Commissioner  in  his  arbitration  award  were  both  clear  that  Brady
15   was  being  disciplined  pursuant  to  Article  46,  not  the  Competitive
16   Integrity  Policy.11    The  Competitive  Integrity  Policy,  which  says
17   nothing  about  disciplining  players,  merely  supplied  the
18   Commissioner with the authority to conduct an investigation and to
19   require the Patriots’ cooperation.  The operative question for notice,
20   as  the  parties  agree,  is  whether  Brady  was  aware  that  his  conduct
21   could give rise to a suspension.  Article 46 put him on notice prior to
22   the  AFC  Championship  Game  that  any  action  deemed  by  the
23   Commissioner  to  be  “conduct  detrimental”  could  lead  to  his
24   suspension.12
     11
         See Joint App. at 329–30 (explaining twice that the source of the discipline was the
     Commissioner’s authority under “Article 46 of the CBA”); Special App. at 58–59 n.19
     (“As the discipline letter makes clear, Mr. Brady was suspended for conduct
     detrimental to the integrity of and public confidence in the game of professional
     football, not for a violation of the [Competitive Integrity Policy].”).
     12
         The dissent emphasizes at various points that Brady’s four‐game suspension was
     “unprecedented.”  E.g., Dissenting Op. at 1, 6, 9.  But determining the severity of a
     penalty is an archetypal example of a judgment committed to an arbitrator’s discretion. 
     The severity of a penalty will depend on any number of considerations, including the
     culpability of the individual, the circumstances of the misconduct, and the balancing of
     interests inherently unique in every work environment.  Weighing and applying these

                                                26
                                                     Nos. 15‐2801 (L), 15‐2805 (CON)




1    II.     Exclusion of Testimony from NFL General Counsel
2           Prior  to  the  commencement  of  arbitration  proceedings,  the
3    Commissioner denied the Association’s motion to call NFL General
4    Counsel  Jeff  Pash  to  testify  at  the  arbitration  concerning  his  role  in
5    the  preparation  of  the  Wells  Report.    The  Commissioner  did  so  on
6    the  grounds  that  Pash  did  not  “play  a  substantive  role  in  the
7    investigation”  and  the  Wells  Report  made  clear  that  it  was
8    “prepared  entirely  by  the  Paul  Weiss  investigative  team.”    Special
9    App. at 63.  As an independent ground for vacatur, the district court
10   held  that  it  was  fundamentally  unfair  to  exclude  Pash  from
11   testifying  because  “it  is  logical  that  he  would  have  valuable  insight
12   into  the  course  and  outcome  of  the  Investigation  and  into  the
13   drafting and content of the Wells Report.”  Nat’l Football League, 125
14   F. Supp. 3d at 471.  Again, we cannot agree with this conclusion. 
15           It  is  well  settled  that  procedural  questions  that  arise  during
16   arbitration,  such  as  which  witnesses  to  hear  and  which  evidence  to
17   receive  or  exclude,  are  left  to  the  sound  discretion  of  the  arbitrator
18   and should not be second‐guessed by the courts.   Misco, 484 U.S. at
19   40.    Arbitrators  do  not  “need  to  comply  with  strict  evidentiary
20   rules,” and they possess “substantial discretion to admit or exclude
21   evidence.”    LJL  33rd  St.  Assocs.,  LLC  v.  Pitcairn  Props.  Inc.,  725  F.3d
22   184, 194–95 (2d Cir. 2013); see also Volt Info. Scis., Inc. v. Bd. of Trs. of
23   Leland Stanford Junior Univ., 489 U.S. 468, 476 (1989).
24          However,  a  narrow  exception  exists  under  the  Federal
25   Arbitration  Act  (“FAA”),  which  provides  that  an  award  may  be
26   vacated  where  “the  arbitrators  were  guilty  of  misconduct  .  .  .  in
27   refusing to hear evidence pertinent and material to the controversy.” 
28   9 U.S.C. § 10(a)(3).  We have held that vacatur is warranted in such a
29   circumstance only if “fundamental fairness is violated.”  Tempo Shain
30   Corp.  v.  Bertek,  Inc.,  120  F.3d  16,  20  (2d  Cir.  1997).13    There  is  little

     factors is left not to the courts, but to the sound discretion of the arbitrator.
     13
        The FAA does not apply to arbitrations, like this one, conducted pursuant to the
     LMRA, “but the federal courts have often looked to the [FAA] for guidance in labor

                                                27
                                                          Nos. 15‐2801 (L), 15‐2805 (CON)




1    question that the exclusion of the testimony was consistent with the
2    Commissioner’s broad authority to regulate procedural matters and
3    comported  with  the  CBA.    Thus,  the  Commissioner’s  ruling  can  be
4    revisited in court only if it violated fundamental fairness, and we see
5    no such violation. 
6           The  central  issue  in  the  arbitration  was  whether  Brady  had
7    engaged in conduct detrimental to the League.  The “insights” Pash
8    might  have  had  and  the  role  he  might  have  played  in  the
9    preparation of the Wells Report were concerns that were collateral to
10   the issues at arbitration.  The CBA does not require an independent
11   investigation, and nothing would have prohibited the Commissioner
12   from  using  an  in‐house  team  to  conduct  the  investigation.    The
13   Association and the League bargained for and agreed in the CBA on
14   a  structure  that  lodged  responsibility  for  both  investigation  and
15   adjudication with the League and the Commissioner.  Moreover, the
16   Commissioner made clear that the independence of the Wells Report
17   was  not  material  to  his  decision,  thus  limiting  any  probative  value
18   the Pash testimony may have had. 


     arbitration cases.”  Misco, 484 U.S. at 40 n.9.  However, we have never held that the
     requirement of “fundamental fairness” applies to arbitration awards under the LMRA,
     cf. Bell Aerospace Co. Div. of Textron, Inc. v. Local 516 Int’l Union, 500 F.2d 921, 923 (2d Cir.
     1974) (applying, without explanation, 9 U.S.C. § 10(a)(3) (formerly § 10(c)) to an
     arbitration under the LMRA), and we note that the circuits are divided on this question,
     compare Lippert Tile Co., Inc. v. Int’l Union of Bricklayers, 724 F.3d 939, 948 (7th Cir. 2013)
     (“[LMRA] review simply does not include a free‐floating procedural fairness standard
     absent a showing that some provision of the CBA was violated.”), with Carpenters 46 N.
     Cal. Ctys. Conference Bd. v. Zcon Builders, 96 F.3d 410, 413 (9th Cir. 1996) (“Although
     deference must be given to an arbitrator’s decisions concerning procedural issues, it is
     generally recognized that the courts may consider a claim that a party to an arbitration
     has been denied a fundamentally fair hearing.”).  While the League does not explicitly
     dispute the applicability of the “fundamental fairness” standard here, it also does not
     contest the Association’s arguments regarding fundamental unfairness, and instead
     only argues that the Commissioner’s procedural rulings did not violate the terms of the
     CBA.  Regardless of which position we adopt, our result is the same, and thus we need
     not decide whether the “free‐floating procedural fairness standard” of the FAA ought
     to be imported to our review of arbitrations conducted pursuant to the LMRA.

                                                     28
                                                 Nos. 15‐2801 (L), 15‐2805 (CON)




1           In  any  event,  the  Commissioner  did  receive  extensive
2    testimony  from  Troy  Vincent  regarding  the  initiation  of  the
3    investigation  and  its  initial  stages,  and  from  Theodore  Wells
4    regarding  the  investigation  itself  and  the  preparation  of  the  report. 
5    All of this is compounded by the fact that when initially denying the
6    Association’s  request  to  call  Pash,  the  Commissioner  noted  that
7    “should the parties present evidence showing that the testimony of a
8    witness  .  .  .  is  necessary  for  a  full  and  fair  hearing,”  he  would  be
9    willing  to  “revisit  the  NFLPA’s  motion  to  compel  [the]  testimony.” 
10   Special  App.  at  64.    The  Association  never  renewed  its  objection  or
11   further  pursued  the  issue.    We  thus  conclude  that  the
12   Commissioner’s  decision  to  exclude  the  testimony  fits  comfortably
13   within his broad discretion to admit or exclude evidence and raises
14   no questions of fundamental fairness.  
15   III.   Denial of Access to Investigative Files
16         The  district  court’s  third  and  final  ground  for  vacatur  is  that
17   Brady  was  entitled  under  the  CBA  to  the  interview  notes  and
18   memoranda  generated  by  the  investigative  team  from  Paul,  Weiss,
19   and  that  the  denial  of  those  notes  amounted  to  fundamental
20   unfairness.  The League argues that this is not a ground for vacatur
21   because the CBA does not require the exchange of such notes.
22           We agree.  Article 46 specifies that “[i]n appeals under Section
23   1(a),  the  parties  shall  exchange  copies  of  any  exhibits  upon  which
24   they  intend  to  rely.”    Joint  App.  at  346.    The  Commissioner
25   reasonably  interpreted  this  provision  to  not  require  more  extensive
26   discovery.    Significantly,  the  parties  agreed  in  the  CBA  to  permit
27   more  comprehensive  discovery  in  other  proceedings,  such  as  those
28   under Article 15, Section 3, which allows “reasonable and expedited
29   discovery upon the application of any party.”  Special App. at 65.
30         The  Commissioner  further  concluded  that  Brady  was  not
31   deprived  of  fundamental  fairness  because  the  Commissioner  “did
32   not review any of Paul, Weiss’ internal interview notes or any other


                                            29
                                                      Nos. 15‐2801 (L), 15‐2805 (CON)




1    documents  generated  by  Paul,  Weiss  other  than  their  final  report,”
2    and  the  League  had  already  “produced  all  of  the  NFL  documents
3    considered  by  the  investigators.”    Special  App.  at  65.    The
4    Commissioner  pointed  out  that  the  Association  had  not  even
5    “identified  any  material  factual  dispute  that  Paul,  Weiss’  internal
6    work product would help to resolve.”  Special App. at 66.
7            In  making  these  findings,  the  Commissioner  was,  at  the  very
8    least, “arguably construing or applying the contract,” Misco, 484 U.S.
9    at  38,  and  he  reasonably  concluded  that  he  would  not  require  the
10   production  of  attorney  work  product  he  had  not  relied  on,  or  even
11   seen.  Had the parties wished to allow for more expansive discovery,
12   they could have bargained for that right.  They did not, and there is
13   simply no fundamental unfairness in affording the parties precisely
14   what they agreed on.
15   IV.     Additional Issues
16           Because  the  district  court  held  that  Brady  was  deprived  of
17   adequate notice and fundamental fairness, it declined to address the
18   Association’s  alternative  grounds  for  vacatur.    Although  it  is  our
19   usual practice to allow the district court to address arguments in the
20   first instance, we choose to address the Association’s arguments here
21   because  they  were  fully  briefed  below  and  on  appeal  and  because
22   they  are  meritless.    Westerbeke  Corp.  v.  Daihatsu  Motor  Co.,  304  F.3d
23   200, 218 (2d Cir. 2002).  Accordingly, we turn to the two remaining
24   arguments advanced on appeal that (1) the Commissioner deprived
25   Brady  of  fundamental  fairness  when  he  denied  an  evidentiary
26   hearing  on  the  claim  that  he  delegated  his  authority  to  discipline
27   Brady  to  Vincent  in  violation  of  the  CBA’s  grant  of  exclusive
28   disciplinary  authority  to  the  Commissioner,  and  (2)  the
29   Commissioner  was  evidently  partial  because  he,  rather  than  some
30   neutral third party, decided the delegation issue.14  
     14
       In a footnote on the last page of its brief, the Association faults the League for its
     “failure to employ testing protocols to ensure ‘fair and consistent’ discipline.” 
     Appellees’ Br. 62 n.13.  “We ordinarily deem an argument to be forfeited . . . when it is

                                                 30
                                                      Nos. 15‐2801 (L), 15‐2805 (CON)




1            A.      Refusal to Hear Evidence on Delegation
2           The  Association  contends  that  Brady  was  deprived  of
3    fundamental  fairness  when  the  Commissioner  chose  not  to  hear
4    evidence  on  whether  he  improperly  delegated  his  disciplinary
5    authority  to  Vincent  in  violation  of  Article  46.    The  Association
6    offered  only  two  meager  pieces  of  evidence  in  support.    First,  it
7    pointed  to  a  press  release  in  which  the  Commissioner  noted  that
8    “Troy Vincent and his team will consider what steps to take in light
9    of  the  [Wells]  report.”    Joint  App.  at  1207.    Second,  it  cited  the
10   disciplinary  letter  from  the  League  announcing  the  four‐game
11   suspension,  which  was  sent  and  signed  by  Vincent  instead  of
12   Goodell. 
13          The  Commissioner  adequately  explained  that  he  “did  not
14   delegate  [his]  authority  as  Commissioner  to  determine  conduct
15   detrimental or to impose appropriate discipline.”  Special App. at 59. 
16   Rather,  he  “concurred  in  [Vincent’s]  recommendation  and
17   authorized  him  to  communicate  to  .  .  .  Mr.  Brady  the  discipline
18   imposed under [the Commissioner’s] authority.”  Special App. at 59. 
19   Tellingly, the Commissioner went on to remind the Association that
20   this  procedure  “ha[d]  been  employed  in  numerous  disciplinary
21   hearings  over  the  past  two  decades  and  ha[d]  never  before  been
22   asserted as a basis for compelling the Commissioner or anyone else
23   to testify in an Article 46 disciplinary proceeding.”  Special App. at
24   62.  
25          We  see  no  impropriety  and  certainly  no  fundamental
26   unfairness  because  the  resolution  of  this  matter  fell  well  within  the
27   broad discretion afforded arbitrators.  And the allegation lacks merit,
28   as  the  record  is  clear  that  the  discipline  imposed  on  Brady  was
29   pursuant  to  the  “Commissioner’s  authority,”  which  is  what  Article
30   46  contemplates.    Where  a  claim  is  facially  deficient,  an  arbitrator


     only addressed in a footnote,” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114,
     137 (2d Cir. 2011), and hold likewise here.

                                                 31
                                                      Nos. 15‐2801 (L), 15‐2805 (CON)




1    may summarily dismiss it, so long as doing so does not contravene
2    the collective agreement.  See Sheldon v. Vermonty, 269 F.3d 1202, 1207
3    (10th  Cir.  2001).15    If  it  is  seriously  believed  that  these  procedures
4    were  deficient  or  prejudicial,  the  remedy  was  to  address  them
5    during  collective  bargaining.    Had  the  parties  wished  to  otherwise
6    limit  the  arbitrator’s  authority,  they  could  have  negotiated  terms  to
7    do so.
8            B.      Evident Partiality
9           The  Association’s  final  contention  is  that  the  Commissioner
10   was evidently partial with regard to the delegation issue and should
11   have  recused  himself  from  hearing  at  least  that  portion  of  the
12   arbitration  because  it  was  improper  for  him  to  adjudicate  the
13   propriety of his own conduct.  This argument has no merit. 
14           We may vacate an arbitration award “where there was evident
15   partiality  .  .  .  in  the  arbitrator[].”    9  U.S.C.  §  10(a)(2).16    “Evident
16   partiality  may  be  found  only  ‘where  a  reasonable  person  would
17   have  to  conclude  that  an  arbitrator  was  partial  to  one  party  to  the
18   arbitration.’”  Scandinavian Reins. Co. v. Saint Paul Fire & Marine Ins.
19   Co.,  668  F.3d  60,  64  (2d  Cir.  2012)  (quoting  Applied  Indus.  Materials
20   Corp.  v.  Ovalar  Makine  Ticaret  Ve  Sanayi,  A.S.,  492  F.3d  132,  137  (2d
21   Cir. 2007)).  The party seeking vacatur must prove evident partiality
22   by  “clear  and  convincing  evidence.”    Kolel  Beth  Yechiel  Mechil  of
23   Tartikov,  Inc.  v.  YLL  Irrevocable  Tr.,  729  F.3d  99,  106  (2d  Cir.  2013). 
24   However,  arbitration  is  a  matter  of  contract,  and  consequently,  the

     15
         The record strongly suggests that the delegation argument was raised by the
     Association in order to procure a more favorable arbitrator.  See Joint App. at 1120 (“In
     light of the above, the NFLPA believes that neither Commissioner Goodell nor anyone
     with close ties to the NFL can serve as arbitrator in Mr. Brady’s appeal.”).  Parties to
     arbitration have no more right than litigants in court to force recusals by leveling
     meritless accusations against the decision maker. 
     16
         As above, we do not pass on whether the FAA’s “evident partiality” standard applies
     to arbitrations under the LMRA.  Because the parties did not brief this issue and
     because the resolution of this case is unaffected, we assume that it does.  See supra note
     13.

                                                 32
                                                Nos. 15‐2801 (L), 15‐2805 (CON)




1    parties  to  an  arbitration  can  ask  for  no  more  impartiality  than
2    inheres  in  the  method  they  have  chosen.    Williams  v.  Nat’l  Football
3    League,  582  F.3d  863,  885  (8th  Cir.  2009);  Winfrey  v.  Simmons  Foods,
4    Inc., 495 F.3d 549, 551 (8th Cir. 2007).
5           Here,  the  parties  contracted  in  the  CBA  to  specifically  allow
6    the  Commissioner  to  sit  as  the  arbitrator  in  all  disputes  brought
7    pursuant  to  Article  46,  Section  1(a).    They  did  so  knowing  full  well
8    that  the  Commissioner  had  the  sole  power  of  determining  what
9    constitutes  “conduct  detrimental,”  and  thus  knowing  that  the
10   Commissioner would have a stake both in the underlying discipline
11   and  in  every  arbitration  brought  pursuant  to  Section  1(a).    Had  the
12   parties  wished  to  restrict  the  Commissioner’s  authority,  they  could
13   have fashioned a different agreement. 
14                                 CONCLUSION
15          For  the  foregoing  reasons,  we  REVERSE  the  judgment  of  the
16   district court and REMAND with instructions for the district court to
17   confirm the arbitration award.




                                           33
 1    KATZMANN, Chief Judge, dissenting: 

 2           Article  46  of  the  Collective  Bargaining  Agreement  between  the  NFL 
 3    Players  Association  (the  “Association”)  and  the  NFL  Management  Council 
 4    requires  the  Commissioner  to  provide  a  player  with  notice  of  the  basis  for  any 
 5    disciplinary  action  and  an  opportunity  to  challenge  the  discipline  in  an  appeal 
 6    hearing.  When the Commissioner, acting in his capacity as an arbitrator, changes 
 7    the factual basis for the disciplinary action after the appeal hearing concludes, he 
 8    undermines  the  fair  notice  for  which  the  Association  bargained,  deprives  the 
 9    player of an opportunity to confront the case against him, and, it follows, exceeds 
10    his  limited  authority  under  the  CBA  to  decide  “appeals”  of  disciplinary 
11    decisions.   

12           In its thorough and thoughtful opinion, the majority does not contest this 
13    understanding  of  the  CBA.    Instead,  it  asserts  that  the  Commissioner  did  not 
14    change  the  factual  basis  for  the  discipline  and,  in  effect,  that  any  change  was 
15    harmless.  I cannot agree.   

16           Additionally,  on  a  more  fundamental  level,  I  am  troubled  by  the 
17    Commissioner’s  decision  to  uphold  the  unprecedented  four‐game  suspension.  
18    The  Commissioner  failed  to  even  consider  a  highly  relevant  alternative  penalty 
19    and  relied,  instead,  on  an  inapt  analogy  to  the  League’s  steroid  policy.    This 
20    deficiency, especially when viewed in combination with the shifting rationale for 
21    Brady’s  discipline,  leaves  me  to  conclude  that  the  Commissioner’s  decision 
22    reflected “his own brand of industrial justice.”  United Steelworkers of Am. v. Enter. 
23    Wheel & Car Corp., 363 U.S. 593, 597 (1960). 

24           For these reasons, I respectfully dissent. 

25                                                  I.      

26           Judicial review of an arbitration award can be boiled down to a two‐step 
27    process.   Both inquiries follow from the fundamental premise that “arbitration is 
28    a matter of contract.”  United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 
29    U.S. 574, 582 (1960).  In the first step, the reviewing court asks whether the 
                                                   1 
       
 1    arbitrator acted within the scope of his authority under the relevant collective 
 2    bargaining agreement.  See Local 1199, Drug, Hosp. & Health Care Emp. Union, 
 3    RWDSU, AFL‐CIO v. Brooks Drug Co., 956 F.2d 22, 25 (2d Cir. 1992).  This ensures 
 4    that a party is not forced “to submit to arbitration any dispute which he has not 
 5    agreed so to submit.”  Warrior & Gulf Nav. Co., 363 U.S. at 582.  If the arbitrator 
 6    acted within the scope of his authority, then his decision is entitled to substantial 
 7    deference.  The award will be upheld so long as the reviewing court finds, at the 
 8    second step, that the arbitral award “draws its essence from the agreement” and 
 9    does not reflect “merely an example of the arbitrator’s own brand of justice.”  
10    Brooks Drug Co., 956 F.2d at 25.  This guarantees that the parties get what they 
11    bargained for, namely, the arbitrator’s construction of the CBA.  Enter. Wheel & 
12    Car Corp., 363 U.S. at 599.  In my opinion, the Commissioner’s decision fails as to 
13    both steps. 

14                                                   II.     

15           With regard to the first step, Article 46 of the CBA vests the Commissioner 
16    with exceptional discretion to impose discipline for “conduct detrimental,” but it 
17    checks that power by allowing the player to challenge that discipline through an 
18    “appeal.”  Joint App. at 345‐46.  In deciding the appeal, the arbitrator may decide 
19    whether  the  misconduct  charged  actually  occurred,  whether  it  was  actually 
20    “detrimental”  to  the  League,  and  whether  the  penalty  imposed  is  permissible 
21    under  the  CBA.    But  the  arbitrator  has  no  authority  to  base  his  decision  on 
22    misconduct  different  from  that  originally  charged.    When  he  does  so,  the 
23    arbitrator goes beyond his limited authority, and the award should be vacated. 

24           I  would  find  that  the  Commissioner  breached  that  limitation  here.    I 
25    believe there are significant differences between the limited findings in the Wells 
26    Report and the additional findings the Commissioner made for the first time in 
27    his  final  written  decision.    The  letter  announcing  Brady’s  discipline  explained 
28    that  his  “actions  as  set  forth  in  the  [Wells  Report]  clearly  constitute[d]  conduct 
29    detrimental to the integrity of and public confidence in the game of professional 
30    football”  and  warranted  a  four‐game  suspension.    Joint  App.  at  329‐30.    The 

                                                    2 
       
 1    Wells  Report,  in  turn,  concluded  that  it was “more  probable  than  not  that  Tom 
 2    Brady  .  .  .  was  at  least  generally  aware  of  the  inappropriate  activities  of  [Jim] 
 3    McNally  and  [John]  Jastremski  involving  the  release  of  air  from  Patriots  game 
 4    balls,” Joint App. at 97, and that it was “unlikely” that McNally and Jastremski 
 5    deflated  the  balls  without  Brady’s  “knowledge,”  “approval,”  “awareness,”  and 
 6    “consent,”  Joint  App.  at  114.    The  Commissioner’s  final  written  decision, 
 7    however,  went  further.    It  found  that  Brady  “knew  about,  approved  of, 
 8    consented  to,  and  provided  inducements  and  rewards  in  support  of  a  scheme  by 
 9    which,  with  Mr.  Jastremski’s  support,  Mr.  McNally  tampered  with  the  game 
10    balls.”  Special App. at 51 (emphasis added).   

11                  Regardless  of  whether  the  difference  between  the  Wells  Report  and  the 
12    Commissioner’s  decision  constitutes  a  “quantum  leap,”  Maj.  Op.  at  21,  I  am 
13    convinced  that  the  change  was  material.    The  misconduct  found  in  the  Wells 
14    Report  is  indisputably  less  culpable  than  inducing  and  rewarding  cheating 
15    through the payment of memorabilia, as was found in the Commissioner’s final 
16    decision. 

17                  The  majority  takes  the  view  that  the  Wells  Report’s  conclusions  clearly 
18    encompassed  a  finding  that  Brady  induced  and  rewarded  the  deflation  of 
19    footballs.    To  the  contrary,  although  the  Wells  Report  described  evidence  that 
20    Brady provided both McNally and Jastremski with gifts and that McNally joked 
21    about  demanding  cash  and  other  memorabilia,  it  never  concluded  that  it  was 
22    “more  probable  than  not”  that  the  gifts  Brady  provided  were  intended  as 
23    rewards or advance payment for deflating footballs in violation of League rules.  
24    That  stands  in  stark  contrast  to  the  Wells  Report’s  clear  conclusions,  by  a 
25    preponderance  of  the  evidence,  regarding  Brady’s  “knowledge,”  “approval,” 
26    “awareness,” and “consent.”  Fairly read, the Wells Report did not put Brady on 
27    notice that he was found to have engaged in a quid pro quo.1 

                                                                  
      1  The  majority  also  suggests  that  the  Association  never  raised  this  issue.    Although  not  every  detail  I 
      mention is found in the Association’s brief, the concern is not of my own making.  See Br. for Appellees 
      Nat’l Football League Players Ass’n and Tom Brady at 49 (“Hoping to compensate for the Wells Report’s 
      limited findings concerning Brady’s state of mind, Goodell pulled his ‘participat[ion]’ and ‘inducement[]’ 
                                                                     3 
       
 1                   I  would  also  find  that  Brady  was  prejudiced  by  the  change  in  the 
 2    Commissioner’s  rationale  and  the  resulting  lack  of  notice.    The  Association,  in 
 3    light of the lack of any clear finding in the Wells Report as to the purpose of the 
 4    gifts, paid almost no attention to Brady’s gift‐giving during the appeal hearing.  
 5    To support Brady’s argument that he had no relationship with McNally, counsel 
 6    for the Association asked Brady on direct examination whether he ever provided 
 7    gifts to people he did not know, and Brady’s affirmative response was then used 
 8    in his post‐hearing brief only to establish that single point.  See Dist. Ct. Dkt. No. 
 9    28‐231  at  15  (Post‐Hearing  Br.  of  the  NFLPA  and  Tom  Brady)  (“The  only  thing 
10    ‘linking’ [Brady and McNally] is that Brady purportedly signed memorabilia for 
11    McNally,  but  Brady  testified  that  he  naturally  does  not  know  the  name  of 
12    everyone  for  whom  he  signs  memorabilia,  and  even  Wells  found  that  Brady 
13    never provided McNally any year‐end gifts or bonuses that would suggest they 
14    had any relationship.”).  Beyond that, the gifts played no role in the Association’s 
15    challenge  to  Brady’s  discipline:    the  League  did  not  ask  Brady  about  gifts  to 
16    McNally on cross‐examination, and neither side asked Brady about any gifts he 
17    provided to Jastremski. 

18                  The  Association’s  silence  on  this  issue,  however,  seems  to  me  to  reflect 
19    only the lack of notice, not the lack of an available argument or a tactical decision 
20    to  focus  on  other  issues.    The  Wells  Report  found  that  McNally  referred  to 
21    himself as “the deflator” and threatened (perhaps jokingly) to go to ESPN as far 
22    back  as  May  2014,  but  it  also  credited  McNally’s  statement  that  Brady  never 
23    provided  him  with  the  same  gifts  doled  out  to  other  employees  in  the  locker 
24    room.2    The  suggestion  that  McNally  did  not  receive  gifts  from  Brady  even 
                                                                                                                                                                                                      
      language  from  thin  air.”).    Indeed,  the  majority  addresses  the  Association’s  challenge  to  the 
      Commissioner’s shift to a finding of “participation,” and in my view, the Commissioner’s decision uses 
      “participation”  to  refer  to  not  only  Brady’s  knowledge  and  approval  of  the  scheme,  but  also  his  use  of 
      inducements  and  rewards.    The  Association’s  failure  to  fully  flesh  out  this  argument  is,  I  suspect,  a 
      consequence of the district court never having reached the issue, see Nat’l Football League Mgmt. Council v. 
      Natʹl  Football  League  Players  Assn,  125  F.  Supp.  3d  449,  474  (S.D.N.Y.  2015),  and  the  majority’s  decision 
      (with which I do not quarrel) to reject the Association’s request to remand on this issue. 
       
      2 For example, the Wells Report stated the following regarding texts from McNally demanding tickets to a 

      game between the Boston Celtics and Los Angeles Lakers and new Uggs shoes: 
                                                                                                    4 
       
 1    during  the  period  in  which  McNally  sent  suspicious  text  messages  is  further 
 2    corroborated by an October 2014 text message in which Jastremski told McNally 
 3    that Brady “gives u nothing.”  Joint App. at 101.  Finally, it appears undisputed 
 4    in  the  Wells  Report  that  Brady  provided  gifts  to  other  locker  room  attendants 
 5    who  have  not  been  implicated  in  the  deflation  (or  any  other)  scheme.    Brady’s 
 6    gift‐giving, in other words, was not necessarily indicative of illicit behavior. 

 7                  None of this is to say that the inferences that the Commissioner drew from 
 8    the evidence presented in the Wells Report constituted reversible error on their 
 9    own.  But the foregoing demonstrates that the Association would have been able 
10    to  offer  a  meaningful  challenge  to  the  Commissioner’s  conclusion  (possibly 
11    supported  by  additional  new  evidence  regarding  Brady’s  practice  of  providing 
12    gifts) had it been announced prior to the Article 46 appeal hearing.  Taking the 
13    Commissioner  at  his  word  that  he  “entered  into  the  appeal  process  open  to 
14    reevaluating  [his]  assessment  of  Mr.  Brady’s  conduct  and  the  associated 
15    discipline,”  Special  App.  at  60,  I  believe  that,  had  Brady  been  provided  an 
16    opportunity  to  challenge  the  Commissioner’s  conclusion  on  this  score,  the 
17    outcome  may  have  been  different.    The  majority’s  observation  that  the 
18    Commissioner did not increase Brady’s punishment is beside the point.  Had the 
19    Commissioner  confined  himself  to  the  misconduct  originally  charged,  he  may 
20    have been persuaded to decrease the punishment initially handed down.     




                                                                                                                                                                                                      
       
                    McNally  described  these  texts  as  jokes,  which  we  think  is  likely  the  case.  Specifically,  on 
                    December 5, 2014, the Boston Celtics were playing the Los Angeles Lakers in Boston and 
                    McNally  had  been  asking  Jastremski  to  get  them  tickets  to  a  Celtics‐Lakers  game  for 
                    years.    McNally  said  the  joke  was  that  Brady  should  get  them  courtside  seats  for  the 
                    game.  With regard to the Uggs, McNally said that around the holidays each year Brady 
                    gives Uggs footwear to certain Patriots staff members, but that McNally has never received 
                    them.    He  explained  that  his  message  was  a  humorous  response  to  a  news  report  on 
                    Brady’s distribution of Uggs in 2014. 
       
      Joint App. at 183 (emphasis added). 
       
                                                                                                    5 
       
 1                  Accordingly, I would find that the Commissioner exceeded his authority, 
 2    to Brady’s detriment, by resting Brady’s discipline on factual findings not made 
 3    in the Wells Report.3 

 4                                                                   III.    

 5                  I would also find that the Commissioner’s decision fails at the second step 
 6    of  our  analysis  because  it  does  not  draw  its  essence  from  the  CBA.    It  must  be 
 7    emphasized  that  the  case  at  hand  involves  an  unprecedented  punishment.  
 8    Precisely  because  of  the  severity  of  the  penalty,  one  would  have  expected  the 
 9    Commissioner  to  at  least  fully  consider  other  alternative  and  collectively 
10    bargained‐for  penalties,  even  if  he  ultimately  rejected  them.    Indeed,  the  CBA 
11    encourages—though,  as  the  majority  observes,  does  not  strictly  require—the 
12    Commissioner  to  fully  explain  his  reasoning  by  mandating  that  he  issue  a 
13    written  decision  when  resolving  an  Article  46  appeal.    That  process  is  all  the 
14    more  important  when  the  disciplinary  action  is  novel  and  the  Commissioner’s 
15    reasoning is, as here, far from obvious.  

16                  Yet,  the  Commissioner  failed  to  even  mention,  let  alone  explain,  a  highly 
17    analogous  penalty,  an  omission  that  underscores  the  peculiar  nature  of  Brady’s 
18    punishment.  The League prohibits the use of stickum, a substance that enhances 
19    a player’s grip.  Under a collectively bargained‐for Schedule of Fines, a violation 
20    of  this  prohibition  warrants  an  $8,268  fine  in  the  absence  of  aggravating 
21    circumstances.  Given that both the use of stickum and the deflation of footballs 
22    involve attempts at improving one’s grip and evading the referees’ enforcement 



                                                                  
      3   The  Commissioner’s  rationale  also  shifted  insofar  as  he  relied  on  new  evidence  regarding  Brady’s 
      destruction of his cell phone to find that Brady “willfully obstructed” Wells’s investigation.  Special App. 
      at  54.    The  majority  persuasively  demonstrates,  however,  that  Brady  anticipated  this  change  and 
      challenged it at the hearing and in his post‐hearing brief.  Thus, I agree that the Commissioner’s reliance 
      on this new evidence does not provide a ground to vacate the suspension.  Cf. Duferco Intʹl Steel Trading v. 
      T.  Klaveness  Shipping  A/S,  333  F.3d  383,  390  (2d  Cir.  2003)  (“We  will,  of  course,  not  vacate  an  arbitral 
      award for an erroneous application of the law if a proper application of law would have yielded the same 
      result.”). 
       
                                                                     6 
       
 1    of  the  rules,4  this  would  seem  a  natural  starting  point  for  assessing  Brady’s 
 2    penalty.    Indeed,  the  League’s  justification  for  prohibiting  stickum—that  it 
 3    “affects  the  integrity  of  the  competition  and  can  give  a  team  an  unfair 
 4    advantage,” Joint App. at 384 (League Policies for Players)—is nearly identical to 
 5    the  Commissioner’s  explanation  for  what  he  found  problematic  about  the 
 6    deflation—that it “reflects an improper effort to secure a competitive advantage 
 7    in, and threatens the integrity of, the game,” Special App. at 57.5   

 8                  Notwithstanding  these  parallels,  the  Commissioner  ignored  the  stickum 
 9    penalty entirely.  This oversight leaves a noticeable void in the Commissioner’s 
10    decision,6 and in my opinion, the void is indicative of the award’s overall failure 
11    to  draw  its  essence  from  the  CBA.    Even  taking  into  account  the  special 
12    circumstances  here—that  the  alleged  misconduct  occurred  during  the  AFC 
13    Championship  Game,  that  team  employees  assisted  in  the  deflation,  that  a 
14    deflated football arguably affects every play, and that Brady failed to cooperate 
15    in  the  subsequent  investigation—I  am  unable  to  understand  why  the 
16    Commissioner thought the appropriate penalty was a four‐game suspension and 
17    the  attendant  four‐game  loss  of  pay,  which,  in  Brady’s  case,  is  far  more  than 
                                                                  
      4   Just  as  the  referees  check  the  inflation  level  of  the  footballs  before  the  start  of  the  game,  they  check 
      players for stickum “prior to the game and prior to the beginning of the second half.”  Joint App. at 384.  
       
      5 Although the Commissioner reasoned that steroid use also has the same adverse effects on the League, 

      the  fact  that  numerous  infractions  may  be  said  to  compromise  the  integrity  of  the  game  and  reflect  an 
      attempt  to  gain  a  competitive  advantage  serves  only  to  render  more  problematic  the  Commissioner’s 
      selection of what appears to be the harshest potential comparator without any meaningful explanation.  
      This  is  especially  true  since,  for  the  reasons  stated  by  the  district  court,  the  Commissioner’s  analogy  to 
      steroid  use  is  flawed.    See  Nat’l  Football  League  Mgmt.  Council,  125  F.  Supp.  3d  at  465.    In  short,  the 
      Commissioner’s  reliance  on  the  League’s  steroid  policy  seems  to  me  to  be  nothing  more  than  mere 
      “noises of contract interpretation” to which we do not ordinarily defer.  In re Marine Pollution Serv., Inc., 
      857 F.2d 91, 94 (2d Cir. 1988) (quoting Ethyl Corp. v. United Steelworkers, 768 F.2d 180, 187 (7th Cir. 1985)). 
        
      6  The  omission  is  all  the  more  troubling  since  the  Association  raised  this  point  during  the  arbitration 

      proceedings.   See  Dist.  Ct.  Dkt.  No.  28‐231 at  9  (Post‐Hearing  Br. of  the  NFLPA  and  Tom  Brady)  (“The 
      Player Policies further illustrate the disparate nature of any player suspension for an alleged competitive 
      infraction,  let  alone  for  just  being  ‘generally  aware’  of  one.    They  identify  player  punishments  for 
      equipment  violations  that  ‘affect[]  the  integrity  of  the  competition  and  can  give  a  team  an  unfair 
      advantage’—such as putting stickum on receiver gloves . . . —and subject first‐time player offenders to a 
      fine of $8,268 for a specified violation.”). 
       
                                                                     7 
       
 1    $8,268.    The  lack  of  any  meaningful  explanation  in  the  Commissioner’s  final 
 2    written  decision  convinces  me  that  the  Commissioner  was  doling  out  his  own 
 3    brand  of  industrial  justice.    Cf.  Burns  Intʹl  Sec.  Servs.,  Inc.  v.  Intʹl  Union,  United 
 4    Plant Guard Workers of Am. (UPGWA) & Its Local 537, 47 F.3d 14, 17 (2d Cir. 1995) 
 5    (“[I]f  a  ground  for  the  arbitrator’s  decision  can  be  inferred  from the  facts  of  the 
 6    case, the award should be confirmed.” (quoting Sobel v. Hertz, Warner & Co., 469 
 7    F.2d 1211, 1216 (2d Cir. 1972)) (emphasis added).  In this regard, it bears noting 
 8    that the Schedule of Fines provides that a player caught violating the prohibition 
 9    on stickum a second time is to be fined $16,537.  Thus, even where aggravating 
10    circumstances  exist,  the  Schedule  of  Fines  does  not  provide  for  the  extreme 
11    increase in penalty that the Commissioner found appropriate here.7 

12                  In sum, the Commissioner’s failure to discuss the penalty for violations of 
13    the prohibition on stickum, the Commissioner’s strained reliance on the penalty 
14    for  violations  of  the  League’s  steroid  policy,  and  the  Commissioner’s  shifting 
15    rationale for Brady’s discipline, together, leave me with the firm conviction that 
16    his decision in the arbitration appeal was based not on his interpretation of the 
17    CBA, but on “his own brand of industrial justice.”  Enter. Wheel & Car Corp., 363 
18    U.S. at 597. 

19                                                                   IV.    

20                  The Commissioner’s authority is, as the majority emphasizes, broad.  But it 
21    is not limitless, and its boundaries are defined by the CBA.  Here, the CBA grants 
22    the  Commissioner  in  his  capacity  as  arbitrator  only  the  authority  to  decide 

                                                                  
      7 The majority again gives me too much credit in stating that the Association did not raise this argument.  
      I read the Association’s brief to make two arguments with respect to alternative penalties.  The first is that 
      the  Player  Policies,  and  in  particular  the  “Other  Uniform/Equipment  Violations”  provision,  governed 
      Brady’s misconduct here and necessitates that he receive no more than a fine.  I agree with the majority 
      that  this  has  no  merit.    The  second,  however,  is  that  the  Commissioner’s  failure  to  discuss  certain 
      probative  terms—in  particular,  the  “Other  Uniform/Equipment  Violations”  provision  and  the  stickum 
      prohibition (obviously, I find only the latter actually probative)—reflects that the Commissioner was not 
      actually construing the CBA, the only limitation imposed on an arbitrator acting within the scope of his 
      authority.  And, as the majority acknowledges, in support of that argument, the Association contends that 
      the  Commissioner’s  “CBA  defiance  is  only  underscored  by  his  reliance  on  the  Steroid  Policy.”    Br.  for 
      Appellees Nat’l Football League Players Ass’n and Tom Brady at 45.   
                                                                     8 
       
 1    “appeals,”  that  is,  whether  the  initial  disciplinary  decision  was  erroneous.    The 
 2    Commissioner  exceeded  that  limited  authority  when  he  decided  instead  that 
 3    Brady  could  be  suspended  for  four  games  based  on  misconduct  found  for  the 
 4    first  time  in  the  Commissioner’s  decision.    This  breach  of  the  limits  on  the 
 5    Commissioner’s  authority  is  exacerbated  by  the  unprecedented  and  virtually 
 6    unexplained  nature  of  the  penalty  imposed.    Confirming  the  arbitral  award 
 7    under  such  circumstances  neither  enforces  the  intent  of  the  parties  nor  furthers 
 8    the “federal policy that federal courts should enforce [arbitration] agreements . . . 
 9    and that industrial peace can be best obtained only in that way.”  Textile Workers 
10    Union of Am. v. Lincoln Mills of Ala., 353 U.S. 448, 455 (1957). 

11           I end where I began.  The Article 46 appeals process is designed to provide 
12    a  check  against  the  Commissioner’s  otherwise  unfettered  authority  to  impose 
13    discipline  for  “conduct  detrimental.”    But  the  Commissioner’s  murky 
14    explanation of Brady’s discipline undercuts the protections for which the NFLPA 
15    bargained on Brady’s, and others’, behalf.  It is ironic that a process designed to 
16    ensure fairness to all players has been used unfairly against one player. 

17           I respectfully dissent. 




                                                   9